Citation Nr: 0214280	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for right knee 
disability.

2. Entitlement to an initial evaluation in excess of 
10 percent for post-operative left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from March 1994 to April 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's right knee disability was aggravated to some 
degree by his service-connected left knee disability.  

3. The veteran's post-operative left knee disability is 
manifested by symptoms of moderate pain, mild synovial 
swelling, and severe crepitation and tenderness of the 
lateral joint lines.  


CONCLUSIONS OF LAW

1. The veteran's right knee disability was aggravated as a 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2001).  

2. The criteria for an initial rating in excess of 10 percent 
for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5020, 
5257, 5260, and 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In this case, the Board believes that essentially, there is 
no indication that present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  A statement of the case (SOC) with 
pertinent law and regulations was issued in November 1997.  
In February 1998, the RO issued a letter to the veteran 
requesting his assistance with obtaining treatment records 
related to his claims since his discharge from service.  In 
May 1999, the veteran had a personal hearing.  In November 
1999, a supplemental statement of the case (SSOC) was issued 
with pertinent law and regulations.  A VA examination was 
scheduled for May 2000 and notice was subsequently provided.  
Finally, the Board notes that another SSOC was provided in 
June 2002.  Therefore, in light of the above efforts, the 
Board notes that VA has complied with the requirements set 
forth in the VCAA and no further efforts are required for an 
equitable determination.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


I. Factual Background

There are limited service medical records associated with the 
veteran's claims folder.  Copies of some records are included 
in the folder, such as an enlistment examination dated in 
March 1994 in which a chronic knee problem is noted, without 
reference to which, or if both, knees.  A separation 
examination dated in January 1997 reveals left knee surgery 
and related symptomatology.  There are no complaints, 
notations, or diagnoses related to the right knee.  

VA examination dated in August 1997 discloses post-operative 
residuals of the left knee that include pain and swelling, 
and the occasional use of a brace.  No locking, stiffness, or 
limitations in range of motion are indicated.  As to the 
right knee, the examiner noted the veteran's complaints of 
occasional pain and swelling, without locking, stiffness, 
giving out, or problems with range of motion.  On 
examination, the examiner noted that the veteran walked 
without a limp.  Thigh circumferences were equal bilaterally; 
calf circumferences were equal bilaterally; and there was no 
tenderness, swelling, or deformity of either knee.  Recent 
arthroscopy scars were evident on the left knee.  

Further, the patellae were normal in position and mobility; 
there was mild tenderness on the right and moderate 
tenderness on the left.  There was mild laxity of the medial 
and lateral collateral ligaments bilaterally and mild laxity 
of the anterior cruciate ligament on the left.  Both knees 
had full extension.  The veteran was able to flex his knees 
to 145 degrees without pain, crepitus, or guarding.  The 
diagnoses were status post-operative left knee with ligament 
laxity and right knee retropatellar arthralgia.  The examiner 
commented that given that the veteran did not walk with an 
antalgic gait, the right knee condition was not due to the 
left knee condition.  The contemporaneous x-ray study 
revealed all negative findings as to both knees.  

Service connection for post-operative residuals of the left 
knee was granted in a rating decision dated in September 1997 
and assigned a 10 percent evaluation.  That decision was 
based on findings that the veteran was awarded severance pay 
for Diagnostic Code 5257 related to the knee condition and 
reports of a prior arthroscopy in January 1995.  

VA outpatient record dated in January 1998 discloses the 
veteran's past medical history of left knee surgeries.  At 
that time, the veteran complained of increasing instability 
and left knee pain.  He reported that he took Motrin, 
Tylenol, or Flexeril a few times per month as needed for 
severe pain.  Findings on examination included no swelling, 
erythema, warmth, full range of motion, positive lateral 
tenderness on extreme extension or flexion and no crepitus.  
The diagnosis was left knee pain with minimal spurring on 
retropatellar surface.  A soft knee support was given.  

VA outpatient records dated in February 1998 disclose 
complaints of the left knee giving way and pain.  Noted in 
the record is that the veteran needed a knee brace.  There 
was no effusion, joint tenderness, dislocation, bone spurs, 
or fracture.  

In May 1999, the veteran had a personal hearing, at which 
time the veteran testified that his left knee locked on 
occasions, he had swelling and stiffness to the point of 
needing heating pads, and that he had fallen on the average 
of at least once a week.  See Transcript (T.) at 2.  The 
veteran also stated that he had pain that radiated down his 
leg and hip and that he basically experienced pain most of 
the time.  (T.) at 3.  The veteran testified that he saw an 
orthopedist regularly and that he had been told that he would 
need to have the back portion of his left kneecap replaced 
with rubber.  (T.) at 4.  As to the right knee, the veteran 
reported that symptoms of the right knee are similar to those 
of the left, but less severe.  (T.) at 7.  He stated that the 
doctors had told him to expect right knee symptoms from his 
left knee disability.  

On the VA examination in July 1999, the veteran reported a 
past medical history of knee problems in service.  The 
veteran reported that he used a brace on the left knee and 
took some oral medication.  He reported that he could drive a 
car for about two hours and could walk for 30 minutes with 
some increased knee and heel pain.  Standing at work for 8 
hours was tolerated with occasional rest, but bothersome to 
his neck, back, knees, and heels.  
The examiner described occasional numbness of the thighs, 
painful knee joints, and occasional collapsing and locking of 
the left knee.  The veteran stated that he had feelings of 
weakness, easy fatigue, and poor coordination of both knees, 
worse on the left.  Flare-ups of pain occurred mostly with 
standing or walking.  The veteran reported that he got worse 
with activity later in the day and that a bad flare-up could 
take two days to quiet down.  The examiner noted some limping 
with the left knee.  When the brace was removed, the veteran 
was able to rise on his toes and heels, flex forward, and 
reach his feet.  The examiner noted mild synovial swelling, 
severe patellar pain and crepitation, and some tenderness of 
the joint lines.  Anterior cruciate ligament testing was 
satisfactory.  Lachman's test was not conclusive, Drawer sign 
was equal at 2 millimeters anteriorly, post-surgical scars 
were well-healed, and pain was mostly localized in the 
patellar area.  There was an area of decreased sensation 
anterolaterally four inches in diameter at the left knee.  

As to the left knee, the diagnoses were probable arthritis, 
according to history; continued pain at the patellar region 
diagnosed as chronic synovitis plus symptomatic patellar 
chondromalacia.  There was some anterolateral numbness 
diagnosed as damage to a superficial nerve.  The veteran's 
symptoms indicated a decrease in flexion of 40 degrees.  On 
flare-ups, the examiner estimated a decrease in flexion of 
45 degrees.  

With respect to the right knee, the examiner noted a history 
of pain and treatment in service and a diagnosis of chronic 
synovitis plus symptomatic patellar chondromalacia.  On 
review of the veteran's claims folder, the examiner stated 
that it was clear that the veteran's right knee problems 
predated service.  

The examiner concluded that the veteran would have developed 
his right knee problem regardless of the left knee.  Favoring 
the left knee probably made the right knee symptoms more 
noticeable.  The examiner stated that if this were considered 
to be an aggravation, the status of the right knee without 
the aggravation would be the same as it is currently except 
for reduced pain.  The examiner estimated that 80 percent of 
the right knee difficulty represents basic problems of the 
right knee, while 20 percent of the right knee symptoms 
represent a worsening due to the left knee.  

The veteran failed to report for his VA examination scheduled 
for May 2000.

II. Analysis

This veteran contends that he is entitled to service 
connection for his right knee based on symptoms due to his 
service-connected left knee disability.  Further, he 
maintains that his left knee disability warrants an 
evaluation greater than the current 10 percent due to his 
continuing pain, swelling, and instability that hinders his 
ability to do certain activities for a prolonged period of 
time.  The Board addresses his claims separately below.  

Service connection 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  38 
C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Lay observations of symptomatology are pertinent to 
the development of a claim of service connection if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Veteran's Appeals (Court) held that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Id.  The Court further held that the term 
"disability" refers to impairment of earning capacity, and 
such definition mandates that any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment itself is a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Id.

At the outset, the Board notes that pursuant to the 
prevailing law and regulations in tandem with the clinical 
findings and opinions included above, the veteran's right 
knee disability warrants an award of service connection 
secondary to his service-connected left knee disability.  38 
C.F.R. § 3.310(a).  Essentially, in light of the VA 
examiner's opinion rendered during the July 1999 examination, 
it is clear that some of the symptoms of the right knee are 
attributable to his service-connected left knee disability.  
Specifically, the examiner stated that a percentage of the 
symptomatology associated with the right knee is due to the 
left knee disability.  While the examiner did state that the 
veteran would have developed his right knee problem 
regardless of the left knee, the examiner also stated that 
favoring the left knee probably made the right knee symptoms 
more noticeable.  

Thus, in light of the above, and under the presumption of 
reasonable doubt, 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (2001), the Board notes that the veteran's service 
connection claim for right knee disability is granted.  


Increased rating

As an initial matter, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip. 
op. at 9.  Pursuant to Fenderson, it is incumbent on the 
Board to review the record in its entirety before making a 
final determination.  

Secondly, the Board wishes to point out that the veteran 
failed to report for his VA examination scheduled for May 
2000.  He was given a notice in December 2000 and an 
opportunity to reschedule, should he be available.  The 
veteran did not respond.  The Board notes that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in tandem with a claim 
for increase, the claim shall be denied.  Examples of good 
cause include, but are not limited to, illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2001).  In this case, the 
Board has proceeded on the existing evidence of record.  

The veteran's left knee disability is currently evaluated 
under the criteria for synovitis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5020.  Given the diagnoses and clinical 
findings of record, the Board will consider whether a rating 
in excess of 10 percent is warranted under the criteria for 
arthritis (Diagnostic Codes 5003 and 5010), synovitis 
(Diagnostic Code 5020), other impairment of the knee 
(Diagnostic Code 5257), and limitation of flexion and 
extension of the leg (Diagnostic Codes 5260 and 5261).  

At the outset, the Board notes that disability associated 
with the veteran's left knee does not warrant more than the 
current 10 percent evaluation under any of the pertinent 
rating criteria noted above.  While all relevant diagnostic 
codes have been considered, none of the criteria pursuant to 
those codes afford the veteran a higher evaluation than 
10 percent for his left knee disability.  

The Board notes that the medical evidence of record simply 
does not support a rating higher than the current 10 percent 
for synovitis, arthritis, or limitation of motion.  Synovitis 
is rated on limitation of motion of affected parts as 
degenerative arthritis, and arthritis due to trauma and 
substantiated by x-ray findings is also rated as degenerative 
arthritis.  In turn, degenerative arthritis (hypertrophic or 
osteoarthritis), established by x-ray findings will be rated 
on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, and 5020.  In addition, when 
rated for instability under Diagnostic Code 5257 for other 
impairment of the left knee, the veteran may also be entitled 
to a separate rating for arthritis if limitation of motion 
meets the criteria for a zero-percent rating under Diagnostic 
Code 5260 or 5261.  VAOPGCPREC 23-97 (July 1, 1997).  A 
separate rating for arthritis can also be based on x-ray 
findings and painful motion.  38 C.F.R. § 4.59 (2001); 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997); 
VAOGCPREC 9-98 (August 14, 1998).

Limitation of left knee motion means limitation of flexion or 
extension on motion.  Flexion of the leg is assigned a 30 
percent evaluation if limited to 15 degrees, a 20 percent 
evaluation if limited to 30 degrees, a 10 percent evaluation 
if limited to 45 degrees, and a noncompensable evaluation if 
limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Extension of the leg is assigned a 50 percent 
evaluation if limited to 45 degrees, a 40 percent evaluation 
if limited to 30 degrees, a 30 percent evaluation if limited 
to 20 degrees, a 20 percent evaluation if limited to 15 
degrees, a 10 percent evaluation if limited to 10 degrees, 
and a noncompensable evaluation if limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Where the evaluation is based on limitation of motion, as it 
is under Diagnostic Codes 5003, 5010, 5020, 5260 and 5261, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Regulations contemplate the question as to whether there is 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.

In the veteran's case, range of motion of the left knee per 
VA examination findings dated in July 1999 was zero to 135 
degrees.  Thus, the veteran was able to flex his left leg 
well past the 60 degrees limitation required for a zero-
percent rating under Diagnostic Code 5260 and extend his 
right leg past the 5 degrees limitation required for a zero-
percent rating under Diagnostic Code 5261.  Because the 
veteran's limitation of motion does not meet at least the 
criteria for a zero-percent rating under Diagnostic Code 5260 
or 5261, a separate rating for arthritis is not therefore 
available.  Thus, it reasonably follows that a rating higher 
than 10 percent would not be warranted for limitation of 
motion or for synovitis or arthritis based on limitation of 
motion.  

Moreover, the clinical data of record do not substantiate 
recurrent subluxation or lateral instability so as to warrant 
more than the current 10 percent rating under the relevant 
code for instability of the knee.  See 38 C.F.R. § 4.21a, 
Diagnostic Code 5257.  Under Diagnostic Code 5257 for 
impairment of the knee with recurrent subluxation or lateral 
instability, a 10 percent evaluation is warranted for slight 
impairment, a 20 percent rating is merited for moderate 
impairment, and the maximum of 30 percent is assigned for 
severe impairment.  38 C.F.R. § 4.71(a), Diagnostic Code 
5257.

As indicated during the VA examination conducted in August 
1997, the examiner stated that there was no locking, 
stiffness, or limitations in range of motion of the left 
knee.  Additionally, although outpatient treatment records in 
January and February 1998 reflect the veteran's complaints of 
the left knee giving way and swelling, VA Medical Certificate 
dated in January 1998 reveals no loss of motion, swelling, 
crepitus, or instability.  Further, the radiology report 
dated in February 1998 disclosed normal findings of the left 
knee.  Lastly, the VA examiner noted in July 1999 that there 
was some evidence of limping with the left knee, but on 
examination, tests for ligament instability were negative.  
The veteran was able to rise on his toes and heels, flex 
forward, reach his feet, and overall, symptoms of the left 
knee were no greater than mild.  Thus, in view of this 
medical evidence of record, the Board notes that the clinical 
data do not support an evaluation in excess of 10 percent 
under Diagnostic Code 5257.  

The Board also notes that as the medical evidence has shown 
no symptoms related to left knee scars following his prior 
surgeries, a separate rating for scars is not available.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2001).  Also, 
a higher rating is not available under the criteria for 
dislocation or removal of semilunar cartilage.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258 and 5259 (2001).

Overall, the Board has determined that a rating no higher 
than 10 percent is warranted for the veteran's left knee 
disability.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  The 
symptomatology associated with the veteran's left knee 
disability does not more nearly approximate the criteria for 
a higher evaluation, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102 
(2001).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's left knee disability markedly 
interferes with employment or causes frequent 
hospitalizations.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  In light of the above, all pertinent 
law and regulations have been reviewed and applied where 
relevant, and the Board concludes that the veteran's left 
knee disability does not warrant more than the current 
10 percent evaluation.  


ORDER

Service connection for right knee disability is granted.  

Entitlement to an evaluation in excess of 10 percent for 
post-operative left knee disability is denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

